DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has not claimed any foreign or domestic priority.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 
Response to argument
Applicant's arguments filed on 11/30/2021 have been fully considered.
With regards to remarks about “Section B: Claim objection” the arguments are persuasive. The amended claims withdraw the objections.
With regards to remarks about “112 rejection” the argument is persuasive for all claims except claim 7. The term “second digital signature is present in claim 7. Thus, rejection has been withdrawn for all claims except claim 7.
With regards to remarks about “The art-based rejections” the arguments are not persuasive.
	Applicant argues – “As mentioned, the claims have been amended to recite that the digital signatures comprise plots of voltage versus time. Bartram teaches that a user signs his/her signature on a screen by pressing the screen. Different voltages are produced at different spots on the screen depending upon how hard the user is pressing. See Bartram, paragraph 15. However, this is different from the digital signatures claimed by the Applicant. Bartram produces voltage variations for a single time (i.e., the time he/she presses down). This is different from producing a plot of voltage over multiple times as claimed.”
	Examiner respectfully disagrees for the following reason:
The prior art of Bartram clearly teaches division of voltage versus time plot in sub areas and denotes them by SS1, SS2…. SSn (Para [0015]- [0019]).
At Para [0015] Bartram teaches – “Thus, voltage signals Vx, Vy output by screen 1 represent the change over time of the x/y position on screen 1 of stylus 3, i.e. Vx, Vy represent signature S. Sample and hold circuit 5 digitizes Vx and Vy to provide Ds-xl, x2, x3, etc. and DSy-yl, y2, y3, etc, digital signals representing the x and y components respectively of signature S.”
	Thus, the prior art clearly teaches voltage over multiple points not a single point.
The art further teaches the variation of this signal and their usage at Para [0004] and [0018]. 
The prior art of Goldstein clearly points the data signature and its usage in Para [0080]. Thus, the rejection is still valid and maintained.

Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 7, the amended claim states following: Updating a second set of digital signatures 
		There is not enough support for the term "second digital signature". The drawing Fig 6 and 7 present's voltage variance for two separate embodiment as mentioned in Para [0046]- [0049] in specification but not second digital signature.
Therefore claim 7 is rejected based on 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-8, 11-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Goldstein et al. (US 20170161130 A1), (hereinafter Goldstein) in view of   Asenjo et al (US 20140337277 A1) (hereinafter Asenjo) and  further in view of Kristian (FI 12690 B)(hereinafter Kristian) and further in view of Salahshoor  et al.( Salahshoor, Karim et al. "Fault detection and diagnosis of an industrial steam turbine using a distributed configuration of adaptive neuro-fuzzy inference systems." Simulation Modelling Practice and Theory 19.5 (2011): 1280-1293.) (hereinafter Salahshoor) and further in view of Bonhoeffer et al. (US 20040230383 A1)
Regarding Claim 1 Goldstein teaches 
a processor (Fig 2, element 222); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Fig 2, element 224, Data storage), comprising: 
collecting (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para[0052], in operation, the sensors 204 may be configured to obtain measurements continuously, periodically (e.g., based on a sampling frequency), and/or in response to some triggering event ) a set of voltage measurements from one or more assets ( Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages); 
generating a set of digital signatures (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset. Examiner is interpreting this as first set of digital signature) from the set of voltage measurements (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages), 
Goldstein is silent with regards to  
subsequent to the collecting performing learning associated with the set of voltage measurements using one or more artificial intelligence techniques; 
according to the learning, the set of digital signatures representing a subset of the set of voltage measurements wherein each voltage signature comprises a plot of voltage versus time generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for the failure event associated with the failure condition;
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a monitored digital signatures for the monitored asset according to the monitoring, 
wherein the monitored digital signature comprises a plot of voltage versus time; wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; wherein a similarity is computed between the monitored digital signature and the set of digital signatures based upon the inference and a match between the monitored digital signature and the set of digital signatures indicates an occurrence of the event .

Asenjo teaches subsequent to the collecting (Para [0052], “collection of customer specific industrial data”) performing learning (Fig 9, element 208, Para [0072], line 13-15, “Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification of current application Para [0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique) associated with the set of measurements using one or more artificial intelligence techniques(Para[0072], line 21 -26,  baseline analysis component 208 (i.e. artificial intelligence technique)  can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal production runs are used to calculate baseline data for the industrial system(i.e. assets)) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an artificial intelligence component that performs learning associated with the set of measurements as taught by Asenjo into the measurement-based fault detection technique of Goldstein since the technique of Asenjo is applied on fault detection technique. Therefore, this technique of implementing artificial intelligence will enhance prediction of fault detection and future asset downtime and monitor key performance indicator and help to take prompt action to avoid unpredicted downtime (Asenjo, Para [0009]).
	The combination of Goldstein and Asenjo is silent with regards to 
according to the learning, the set of digital signatures representing a subset of the set of voltage measurements   wherein each voltage signature comprises a plot of   voltage versus time generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for the failure event associated with the failure condition;
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a monitored digital signatures for the monitored asset according to the monitoring, 
wherein the monitored digital signature comprises a plot of voltage versus time; wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; wherein a similarity is computed between the monitored digital signature and the set of digital signatures based upon the inference and a match between the monitored digital signature and the set of digital signatures indicates an occurrence of the event 
	Kristian teaches according to learning each of the set of digital signatures representing a subset of the set of voltage measurements (Page 19, line 22-24, “The signals fed propagate throughout the electronic unit 3. The test is initiated by activating a switch 9, whereby the set of pre-defined signals (i.e. a subset of the set of voltage) is fed to the electronic unit 3.”) wherein each voltage signature comprises  a plot of voltage versus time ( Page 9 , line 22-24, “The signal signatures (i.e. digital signatures ) can be presented simultaneously or separately on a user interface as graphs with the voltage as the y-axis and the time as the x-axis (i.e. a plot of voltage versus time ); 
generating a digital signature for the monitored asset ( Fig 1, 3b, Page 19, line 26-28, “electronic unit 3b is an actual unit under test”) according to the monitoring, the digital signature for the monitored asset (Page 15, line 24-27, “ The digital signatures both from the good unit and the actual unit under test are recorded from corresponding measurement points 8d - 8f, 8g - 8i (8d - 8f from the known good unit and 8d - 8f from the unit under test) and across the current limiting resistors of the corresponding unit”). wherein the monitored digital signature comprises a plot of voltage versus time (Page 2, “An oscilloscope allows observation of constantly varying signal voltages, usually as a two-dimensional plot of one or more signals as a function of time. Non-electrical signals (such as sound or vibration) can be converted to voltages and displayed. “Page 3 discusses the signature. Page 4, “ the resulting signal shapes from both units measured as voltage variation in time”); wherein a similarity is computed between the monitored digital signature and the set of digital signatures based upon the inference and a match between the monitored digital signature and the set of digital signatures indicates an occurrence of the event ( Page 12, “ In figure 8a, the resulting signal shapes of the working unit and the unit to be tested corresponding to the unit circuit board of figure 6b were measured at a frequency of 12kHz. The horizontal linear signal shape represents the result of the good unit and the other one represents the result of the unit to be tested. A deviation in measured signal shapes (i.e. not matching) can be seen, the higher signal amplitude being within the faulty. The deviation is a result of the introduced fault of the open diodes in figure 6b and the shape of the deviating signal shape is unique for this particular fault “).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to teaching of digital signature comparison as taught by Kristian into the digital signature of Goldstein as modified by Asenjo, since the technique of Kristian is applied on digital signature. Therefore, this technique of comparison between digital signatures will facilitate effective fault condition detection for monitoring asset using a certain range or level which will be indicated by the digital signature.
	The combination of Goldstein, Asenjo and Kristian is silent with regards to generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; 
	Salahshoor teaches generating an inference (Abstract , line 2-3, “An innovative data-driven FDD methodology has been presented in this paper on the basis of a distributed configuration of three adaptive neuro-fuzzy inference system (ANFIS) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler.”), wherein the generated inference  facilitates identification and classification (Page 1281, line 6-8, “Classification or pattern recognition (i.e. identification and classification) approach presents a third way to deal with diagnostic objectives.”) of a set of patterns (Abstract , line 11-14, A diverse set of test scenarios has been carried out to illustrate the successful diagnostic performances of the proposed FDD system against 12 major faults under challenging noise corrupted measurements and data deformation corresponding to a specific fault time history pattern (i.e. a set of patterns)”)and wherein one of the patterns of the set of  pattern is a pattern  for a failure event associated with a failure condition (Page 1290, line 12 -14 , “A challenging test scenario was organized in this section to assess the sensitivity performance of the proposed FDD system against an evolving change of fault time history profile(i.e. a set of patterns). For this purpose, the time-series pattern of fault# 1 (i.e. one of the patterns of the set) was changed. Through a variation in its corresponding ramp slope value, compared to its original fault pattern (i.e. a pattern for a failure event associated with a fault condition) recorded in Fig. 4.”) monitoring performance of a monitored asset based on the inference (Page 1282, line 11-12, “In this paper, an efficient fault detection and diagnosis (FDD) system is developed for an industrial steam turbine (i.e. monitored asset). For this purpose, ANFIS (i.e. neuro fuzzy inference system) technique is utilized as a pattern classifier for fault discrimination (i.e. monitoring performance)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link in machine learning process for fault diagnosis as taught by Salahshoor into the digital signature of Goldstein as modified by Asenjo, and Kristian since the technique of Salahshoor is applied on digital signature. Therefore, this technique of integrating inference into machine learning algorithm would generate intrinsically new knowledge and make reasoning process more creative in the field of fault detection.
	The combination of Goldstein, Asenjo, Kristian and Salahshoor is silent with regards to wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; 

Bechhoefer teaches wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event (Para [0204]  discusses about the variance  and [207] discusses fault allocation) , wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot ( Para[0019], “data points in the portion”); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include variance and standard deviation process for fault diagnosis as taught by Bechhoefer into the digital signature of Goldstein as modified by Asenjo, and Kristian since the technique of Bechhoefer is applied on digital signature. Therefore, this technique of integrating variance and standard deviation facilitate proper calculation for fault diagnosis.

Regarding Claim 4, the combination of Goldstein, Asenjo, Kristian, and Salahshoor and Bechhoefer teaches the limitations of claim 1.
	Goldstein further teaches generating a notification for a computing device in response to a determination, based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the monitored asset satisfies a defined criterion. (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).

Regarding Claim 5, the combination of Goldstein, Asenjo, Kristian, Salahshoor and Bechhoefer teaches the limitations of claim 1.
	Goldstein further teaches rendering a graphical user interface (Para [0065], line 8-11, In some cases, the user interface 212 May include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding a performance (Para [0060], visual alert for abnormal system i.e. performance) of the asset based on the first set of digital signatures.

Regarding Claim 6, the combination of Goldstein, Asenjo, Kristian, Salahshoor and Bechhoefer teaches the limitations of claim 1.
	Goldstein teaches modifying a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition to a different operating mode and/or modify an intake parameter.) for the monitored asset, (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure other operating conditions of the asset 200 (i.e. monitored asset), examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages) in response to a determination that a digital signature (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) associated with the asset satisfies a defined criterion. (Para [0186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph).

Regarding Claim 7, the combination of Goldstein, Asenjo, Kristian, and Salahshoor teaches the limitations of claim 6.
	Goldstein further teaches   Updating the second set of digital signatures (Para [0080], line 11-12, “Data characteristics may come in the form of signal signatures or metadata, among other examples.”) based on monitored performance of the monitored asset. (According to Para [0121], line 1-5, “In particular, at block 604 the analytics system 108 may analyze historical operating data for a group of one or more assets (i.e. monitored assets) to identify past occurrences of a given failure from the set of failures. At block 606, the analytics system 108 may identify a respective set of operating data that is associated with each identified past occurrence of the given failure (i.e. monitored performance)”. As stated in Para [0122], “As the analytics system 108 continues to receive updated operating data (i.e. updating a set of digital signature) for the group of one or more assets, the analytics system 108 may also continue to refine the predictive model for the defined set of one or more failures by repeating steps 604-610 on the updated operating data.).
Regarding Claim 8, Goldstein teaches 
collecting by a system comprising a processor  (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para[0052], in operation, the sensors 204 may be configured to obtain measurements continuously, periodically (e.g., based on a sampling frequency), and/or in response to some triggering event ) a set of voltage measurements from one or more assets ( Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages); 
generating a first set of digital signatures (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset. Examiner is interpreting this as first set of digital signature) from the set of voltage measurements (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages), 
Goldstein is silent with regards to  
subsequent to the collecting performing learning associated with the set of voltage measurements using one or more artificial intelligence techniques; 
according to the learning, the set of digital signatures representing a subset of the set of voltage measurements wherein each voltage signature comprises a plot of voltage versus time generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for the failure event associated with the failure condition;
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a monitored digital signatures for the monitored asset according to the monitoring, 
wherein the monitored digital signature comprises a plot of voltage versus time; wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; wherein a similarity is computed between the monitored digital signature and the set of digital signatures based upon the inference and a match between the monitored digital signature and the set of digital signatures indicates an occurrence of the event .
Asenjo teaches subsequent to the collecting (Para [0052], “collection of customer specific industrial data”) performing learning (Fig 9, element 208, Para [0072], line 13-15, “Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification of current application Para [0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique) associated with the set of measurements using one or more artificial intelligence techniques(Para[0072], line 21 -26,  baseline analysis component 208 (i.e. artificial intelligence technique)  can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal production runs are used to calculate baseline data for the industrial system(i.e. assets)) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an artificial intelligence component that performs learning associated with the set of measurements as taught by Asenjo into the measurement-based fault detection technique of Goldstein since the technique of Asenjo is applied on fault detection technique. Therefore, this technique of implementing artificial intelligence will enhance prediction of fault detection and future asset downtime and monitor key performance indicator and help to take prompt action to avoid unpredicted downtime (Asenjo, Para [0009]).
The combination of Goldstein and Asenjo is silent with regards to 
according to the learning, the set of digital signatures representing a subset of the set of voltage measurements   wherein each voltage signature comprises a plot of   voltage versus time generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for the failure event associated with the failure condition;
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a monitored digital signatures for the monitored asset according to the monitoring, 
wherein the monitored digital signature comprises a plot of voltage versus time; wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; wherein a similarity is computed between the monitored digital signature and the set of digital signatures based upon the inference and a match between the monitored digital signature and the set of digital signatures indicates an occurrence of the event 
Kristian teaches 
according to learning each of the set of digital signatures representing a subset of the set of voltage measurements (Page 19, line 22-24, “The signals fed propagate throughout the electronic unit 3. The test is initiated by activating a switch 9, whereby the set of pre-defined signals (i.e. a subset of the set of voltage) is fed to the electronic unit 3.”) wherein each voltage signature comprises  a plot of voltage versus time ( Page 9 , line 22-24, “The signal signatures (i.e. digital signatures ) can be presented simultaneously or separately on a user interface as graphs with the voltage as the y-axis and the time as the x-axis (i.e. a plot of voltage versus time ); 
generating a digital signature for the monitored asset ( Fig 1, 3b, Page 19, line 26-28, “electronic unit 3b is an actual unit under test”) according to the monitoring, the digital signature for the monitored asset (Page 15, line 24-27, “ The digital signatures both from the good unit and the actual unit under test are recorded from corresponding measurement points 8d - 8f, 8g - 8i (8d - 8f from the known good unit and 8d - 8f from the unit under test) and across the current limiting resistors of the corresponding unit”). 
wherein the monitored digital signature comprises a plot of voltage versus time (Page 2, “An oscilloscope allows observation of constantly varying signal voltages, usually as a two-dimensional plot of one or more signals as a function of time. Non-electrical signals (such as sound or vibration) can be converted to voltages and displayed. “Page 3 discusses the signature. Page 4, “ the resulting signal shapes from both units measured as voltage variation in time”); wherein a similarity is computed between the monitored digital signature and the set of digital signatures based upon the inference and a match between the monitored digital signature and the set of digital signatures indicates an occurrence of the event ( Page 12, “ In figure 8a, the resulting signal shapes of the working unit and the unit to be tested corresponding to the unit circuit board of figure 6b were measured at a frequency of 12kHz. The horizontal linear signal shape represents the result of the good unit and the other one represents the result of the unit to be tested. A deviation in measured signal shapes (i.e. not matching) can be seen, the higher signal amplitude being within the faulty. The deviation is a result of the introduced fault of the open diodes in figure 6b and the shape of the deviating signal shape is unique for this particular fault “).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to teaching of digital signature comparison as taught by Kristian into the digital signature of Goldstein as modified by Asenjo, since the technique of Kristian is applied on digital signature. Therefore, this technique of comparison between digital signatures will facilitate effective fault condition detection for monitoring asset using a certain range or level which will be indicated by the digital signature.
	The combination of Goldstein, Asenjo and Kristian is silent with regards to generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition 
wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; 
Salahshoor teaches 
generating an inference (Abstract , line 2-3, “An innovative data-driven FDD methodology has been presented in this paper on the basis of a distributed configuration of three adaptive neuro-fuzzy inference system (ANFIS) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler.”), wherein the generated inference  facilitates identification and classification (Page 1281, line 6-8, “Classification or pattern recognition (i.e. identification and classification) approach presents a third way to deal with diagnostic objectives.”) of a set of patterns (Abstract , line 11-14, A diverse set of test scenarios has been carried out to illustrate the successful diagnostic performances of the proposed FDD system against 12 major faults under challenging noise corrupted measurements and data deformation corresponding to a specific fault time history pattern (i.e. a set of patterns)”)and wherein one of the patterns of the set of  pattern is a pattern  for a failure event associated with a failure condition (Page 1290, line 12 -14 , “A challenging test scenario was organized in this section to assess the sensitivity performance of the proposed FDD system against an evolving change of fault time history profile(i.e. a set of patterns). For this purpose, the time-series pattern of fault# 1 (i.e. one of the patterns of the set) was changed. Through a variation in its corresponding ramp slope value, compared to its original fault pattern (i.e. a pattern for a failure event associated with a fault condition) recorded in Fig. 4.”) 
monitoring performance of a monitored asset based on the inference (Page 1282, line 11-12, “In this paper, an efficient fault detection and diagnosis (FDD) system is developed for an industrial steam turbine (i.e. monitored asset). For this purpose, ANFIS (i.e. neuro fuzzy inference system) technique is utilized as a pattern classifier for fault discrimination (i.e. monitoring performance)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link in machine learning process for fault diagnosis as taught by Salahshoor into the digital signature of Goldstein as modified by Asenjo, and Kristian since the technique of Salahshoor is applied on digital signature. Therefore, this technique of integrating inference into machine learning algorithm would generate intrinsically new knowledge and make reasoning process more creative in the field of fault detection.
	The combination of Goldstein, Asenjo, Kristian and Salahshoor is silent with regards to wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; 
	Bechhoefer teaches wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event (Para [0204]  discusses about the variance  and [207] discusses fault allocation) , wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot ( Para[0019], “data points in the portion”); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include variance and standard deviation process for fault diagnosis as taught by Bechhoefer into the digital signature of Goldstein as modified by Asenjo, and Kristian since the technique of Bechhoefer is applied on digital signature. Therefore, this technique of integrating variance and standard deviation facilitate proper calculation for fault diagnosis.

Regarding Claim 11, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 8.
	Goldstein further teaches generating, by the system, a notification for a computing device in response to a determination, based on the  set of digital signatures that includes the set of patterns regarding the set of voltage measurements,  such that the voltage data for the monitored asset satisfies a defined criterion (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).

Regarding Claim 12 the combination of Goldstein, Asenjo, Kristian, Salahshoor and Bechhoefer teaches the limitations of claim 8.
	Goldstein further teaches rendering, by the system, a graphical user interface (Para [0065], line 8-11, In some cases, the user interface 212 May include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding the performance (Para [0060], visual alert for abnormal system i.e. performance) of the monitored asset based on the set of digital signature.

Regarding Claim 13, the combination of Goldstein, Asenjo, Kristian, Salahshoor and Bechhoefer teaches the limitations of claim 8.
Goldstein further teaches modifying, by the system, a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition to a different operating mode and/or modify an intake parameter.) for the monitored asset in response to a determination that a digital signature associated with the asset satisfies a defined criterion (Para [0186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph).

Regarding Claim 14, the combination of Goldstein, Asenjo, Kristian, Salahshoor and Bechhoefer teaches the limitations of claim 8.
Goldstein further   Updating the set of digital signatures (Para [0080], line 11-12, “Data characteristics may come in the form of signal signatures or metadata, among other examples.”) based on monitored performance of the monitored asset. (According to Para [0121], line 1-5, “In particular, at block 604 the analytics system 108 may analyze historical operating data for a group of one or more assets (i.e. monitored assets) to identify past occurrences of a given failure from the set of failures. At block 606, the analytics system 108 may identify a respective set of operating data that is associated with each identified past occurrence of the given failure (i.e. monitored performance)”. As stated in Para [0122], “As the analytics system 108 continues to receive updated operating data (i.e. updating a set of digital signature) for the group of one or more assets, the analytics system 108 may also continue to refine the predictive model for the defined set of one or more failures by repeating steps 604-610 on the updated operating data.).
Regarding Claim 15 Goldstein teaches 
collecting (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para [0052], in operation, the sensors 204 may be configured to obtain measurements continuously, periodically (e.g., based on a sampling frequency), and/or in response to some triggering event ) a set of voltage measurements from one or more assets ( Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages); 
generating a first set of digital signatures (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset. Examiner is interpreting this as first set of digital signature) from the set of voltage measurements (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages), 
Goldstein is silent with regards to  
subsequent to the collecting performing learning associated with the set of voltage measurements using one or more artificial intelligence techniques; 
according to the learning, the set of digital signatures representing a subset of the set of voltage measurements wherein each voltage signature comprises a plot of voltage versus time generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for the failure event associated with the failure condition;
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a monitored digital signatures for the monitored asset according to the monitoring, 
wherein the monitored digital signature comprises a plot of voltage versus time; wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; wherein a similarity is computed between the monitored digital signature and the set of digital signatures based upon the inference and a match between the monitored digital signature and the set of digital signatures indicates an occurrence of the event .
Asenjo teaches subsequent to the collecting (Para [0052], “collection of customer specific industrial data”) performing learning (Fig 9, element 208, Para [0072], line 13-15, “Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification of current application Para [0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique) associated with the set of measurements using one or more artificial intelligence techniques(Para[0072], line 21 -26,  baseline analysis component 208 (i.e. artificial intelligence technique)  can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal production runs are used to calculate baseline data for the industrial system(i.e. assets)) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an artificial intelligence component that performs learning associated with the set of measurements as taught by Asenjo into the measurement-based fault detection technique of Goldstein since the technique of Asenjo is applied on fault detection technique. Therefore, this technique of implementing artificial intelligence will enhance prediction of fault detection and future asset downtime and monitor key performance indicator and help to take prompt action to avoid unpredicted downtime (Asenjo, Para [0009]).
The combination of Goldstein and Asenjo is silent with regards to 
according to the learning, the set of digital signatures representing a subset of the set of voltage measurements   wherein each voltage signature comprises a plot of   voltage versus time generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns is a pattern for the failure event associated with the failure condition;
monitoring performance of a monitored asset;Page 2 of 13Application No. 16/166,739AMENDMENT dated November 30, 2021Response to Non-Final Office Action mailed September 1, 2021 generating a monitored digital signatures for the monitored asset according to the monitoring, 
wherein the monitored digital signature comprises a plot of voltage versus time; wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; wherein a similarity is computed between the monitored digital signature and the set of digital signatures based upon the inference and a match between the monitored digital signature and the set of digital signatures indicates an occurrence of the event 
Kristian teaches 
according to learning each of the set of digital signatures representing a subset of the set of voltage measurements (Page 19, line 22-24, “The signals fed propagate throughout the electronic unit 3. The test is initiated by activating a switch 9, whereby the set of pre-defined signals (i.e. a subset of the set of voltage) is fed to the electronic unit 3.”) wherein each voltage signature comprises  a plot of voltage versus time ( Page 9 , line 22-24, “The signal signatures (i.e. digital signatures ) can be presented simultaneously or separately on a user interface as graphs with the voltage as the y-axis and the time as the x-axis (i.e. a plot of voltage versus time ); 
generating a digital signature for the monitored asset ( Fig 1, 3b, Page 19, line 26-28, “electronic unit 3b is an actual unit under test”) according to the monitoring, the digital signature for the monitored asset (Page 15, line 24-27, “ The digital signatures both from the good unit and the actual unit under test are recorded from corresponding measurement points 8d - 8f, 8g - 8i (8d - 8f from the known good unit and 8d - 8f from the unit under test) and across the current limiting resistors of the corresponding unit”). 
wherein the monitored digital signature comprises a plot of voltage versus time (Page 2, “An oscilloscope allows observation of constantly varying signal voltages, usually as a two-dimensional plot of one or more signals as a function of time. Non-electrical signals (such as sound or vibration) can be converted to voltages and displayed. “Page 3 discusses the signature. Page 4, “ the resulting signal shapes from both units measured as voltage variation in time”); wherein a similarity is computed between the monitored digital signature and the set of digital signatures based upon the inference and a match between the monitored digital signature and the set of digital signatures indicates an occurrence of the event ( Page 12, “ In figure 8a, the resulting signal shapes of the working unit and the unit to be tested corresponding to the unit circuit board of figure 6b were measured at a frequency of 12kHz. The horizontal linear signal shape represents the result of the good unit and the other one represents the result of the unit to be tested. A deviation in measured signal shapes (i.e. not matching) can be seen, the higher signal amplitude being within the faulty. The deviation is a result of the introduced fault of the open diodes in figure 6b and the shape of the deviating signal shape is unique for this particular fault “).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to teaching of digital signature comparison as taught by Kristian into the digital signature of Goldstein as modified by Asenjo, since the technique of Kristian is applied on digital signature. Therefore, this technique of comparison between digital signatures will facilitate effective fault condition detection for monitoring asset using a certain range or level which will be indicated by the digital signature.
	The combination of Goldstein, Asenjo and Kristian is silent with regards to generating an inference regarding the first set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition 
wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; 
Salahshoor teaches 
generating an inference (Abstract , line 2-3, “An innovative data-driven FDD methodology has been presented in this paper on the basis of a distributed configuration of three adaptive neuro-fuzzy inference system (ANFIS) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler.”), wherein the generated inference  facilitates identification and classification (Page 1281, line 6-8, “Classification or pattern recognition (i.e. identification and classification) approach presents a third way to deal with diagnostic objectives.”) of a set of patterns (Abstract , line 11-14, A diverse set of test scenarios has been carried out to illustrate the successful diagnostic performances of the proposed FDD system against 12 major faults under challenging noise corrupted measurements and data deformation corresponding to a specific fault time history pattern (i.e. a set of patterns)”)and wherein one of the patterns of the set of  pattern is a pattern  for a failure event associated with a failure condition (Page 1290, line 12 -14 , “A challenging test scenario was organized in this section to assess the sensitivity performance of the proposed FDD system against an evolving change of fault time history profile(i.e. a set of patterns). For this purpose, the time-series pattern of fault# 1 (i.e. one of the patterns of the set) was changed. Through a variation in its corresponding ramp slope value, compared to its original fault pattern (i.e. a pattern for a failure event associated with a fault condition) recorded in Fig. 4.”) 
monitoring performance of a monitored asset based on the inference (Page 1282, line 11-12, “In this paper, an efficient fault detection and diagnosis (FDD) system is developed for an industrial steam turbine (i.e. monitored asset). For this purpose, ANFIS (i.e. neuro fuzzy inference system) technique is utilized as a pattern classifier for fault discrimination (i.e. monitoring performance)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link in machine learning process for fault diagnosis as taught by Salahshoor into the digital signature of Goldstein as modified by Asenjo, and Kristian since the technique of Salahshoor is applied on digital signature. Therefore, this technique of integrating inference into machine learning algorithm would generate intrinsically new knowledge and make reasoning process more creative in the field of fault detection.
	The combination of Goldstein, Asenjo, Kristian and Salahshoor is silent with regards to wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event, wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot; 
	Bechhoefer teaches wherein the set of digital signatures is used to create a voltage variance plot to facilitate monitoring of the monitored asset for an event (Para [0204]  discusses about the variance  and [207] discusses fault allocation) , wherein selected ones of the set of digital signatures includes a portion indicating voltage degradation and a standard deviation of the portion is represented as a data point on the voltage variance plot ( Para[0019], “data points in the portion”); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include variance and standard deviation process for fault diagnosis as taught by Bechhoefer into the digital signature of Goldstein as modified by Asenjo, and Kristian since the technique of Bechhoefer is applied on digital signature. Therefore, this technique of integrating variance and standard deviation facilitate proper calculation for fault diagnosis.

Regarding Claim 17, the combination of Goldstein, Asenjo, Kristian, and Salahshoor and Bechhoefer teaches the limitations of claim 15.
	Goldstein further teaches generating a notification for a computing device in response to a determination, based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the monitored asset satisfies a defined criterion. (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).

Regarding Claim 18, the combination of Goldstein, Asenjo, Kristian, Salahshoor and Bechhoefer teaches the limitations of claim 15.
 	Goldstein further teaches rendering a graphical user interface (Para [0065], line 8-11, In some cases, the user interface 212 inclue or provide connectivity to output components, such as display screens) via a computing device that provides information regarding a performance (Goldstein, Para [0060], visual alert for abnormal system i.e. performance) of the asset based on the set of digital signature.

Regarding Claim 19 the combination of Goldstein, Asenjo, Kristian, and Salahshoor and Bechhoefer teaches the limitations of claim 15.
	Goldstein further teaches modifying a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition to a different operating mode and/or modify an intake parameter.) for the monitored asset in response to a determination that a digital signature associated with the asset satisfies a defined criterion (Para [00186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph).

Regarding Claim 20, the combination of Goldstein, Asenjo, Kristian, Salahshoor and Bechhoefer teaches the limitations of claim 1.
	Goldstein further teaches updating the set of digital signatures (Para [0080], line 11-12, “Data characteristics may come in the form of signal signatures or metadata, among other examples.”) based on monitored performance of the monitored asset. (According to Para [0121], line 1-5, “In particular, at block 604 the analytics system 108 may analyze historical operating data for a group of one or more assets (i.e. monitored assets) to identify past occurrences of a given failure from the set of failures. At block 606, the analytics system 108 may identify a respective set of operating data that is associated with each identified past occurrence of the given failure (i.e. monitored performance)”. As stated in Para [0122], “As the analytics system 108 continues to receive updated operating data (i.e. updating a set of digital signature) for the group of one or more assets, the analytics system 108 may also continue to refine the predictive model for the defined set of one or more failures by repeating steps 604-610 on the updated operating data.).

Regarding Claim 21, 22, and 23 the combination of Goldstein, Asenjo, Kristian, Salahshoor and Bechhoefer teaches the limitations of claim 1, 8, and 15 respectively.
	Goldstein further teaches wherein the monitored asset is associated with aviation systems, engine systems (Para[0002], line 7-9, “some assets may include multiple subsystems that must operate in harmony for the asset to function properly (e.g., an engine, transmission, etc. of a locomotive)”), aircraft systems, automobile systems, water craft systems, industrial equipment systems, industrial systems, manufacturing systems, factory systems, energy management systems, power grid systems, water supply systems, transportation systems, healthcare systems, refinery systems, media systems, financial systems, data-driven prognostics systems, computer network systems, or communication systems.  
Regarding Claim 24 and 25, the combination of Goldstein, Asenjo, Kristian, Salahshoor and Bechhoefer teaches the limitations of claim 1 and 8 respectively.
	Goldstein is silent with regards to wherein the artificial intelligence techniques utilize one or more of expert systems, fuzzy logic support vector machines, Hidden Markov Models, greedy search algorithms, rule-based systems, Bayesian models, neural networks, data fusion, utility- based analytical systems.
	Salahshoor further teaches wherein the artificial intelligence techniques utilize one or more of expert systems, fuzzy logic (Abstract, “neuro-fuzzy inference system (ANFIS)), support vector machines, Hidden Markov Models, greedy search algorithms, rule-based systems, Bayesian models, neural networks, data fusion, utility- based analytical systems.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link in machine learning process for fault diagnosis as taught by Salahshoor into the digital signature of Goldstein as modified by Asenjo and Kristian since the technique of Salahshoor is applied on digital signature. Therefore, this technique of integrating inference into machine learning algorithm would generate intrinsically new knowledge and make reasoning process more creative in the field of fault detection

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Spoerre et al. (US 5602761 A1) - This art discusses about accurate machine monitoring based on vibration and variance of data.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865